Title: To Benjamin Franklin from William Carmichael, 12 March 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,Madrid 12. March 1781.
Since writing a Letter which you will receive by the same Courier which brings this I am informed from good authority that Mr. Cumberland will shortly leave this & take Paris in his way to England— I shall inform you of the time he sets out or any other particular I may hear further with your Notice— He received an express yesterday morning from Lisbon which it seems occasions his Departure— a Vessel hath arrived from Philadelphia at Cadiz which left the Bay the 28th. of Jany. Neither Mr. Jay or myself have yet received any Letters by this Vessel, nor indeed any other News than the Landing of Arnold at Portsmouth in Virginia on the 5th of the abovementioned Month. I have seen an extract of a Letter from Philadelphia dated the 15. Jany. doth not even mention the Mutiny of the Pensylvania line— Therefore I hope it is not true that the Disafection hath been so considerable as represented by our Enemies. I have received lately several hints respecting Conferences or a Negociation being like to take place in Consequence of the Emperors offer of Mediation— I should not mention this if I had received the information from our Friends, but as it came from Persons in a Situation of being well informed, I take the Liberty of repeating it that if you are not in the Secret, if really such a thing is on the Carpet, you may prosecute the Enquiry.
I have the honor to be with great Respect Your Excellency’s Most obedient & most humble Servant
(signed). W. Carmichael.
His Excelly. Dr. Franklin.
